DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 16, 17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0341346, Gaines.
	In regards to claim 9, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses a pipe system comprising: a pipe (920) having a pipe axis and a pipe retainer groove (behind 922) formed in an outer surface of the pipe; a tubular body (905) having an axis, a bore that is axial, and a retainer groove formed in the bore of the 
In regards to claim 10, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses the retainer is configured to automatically engage the pipe without manual intervention with the retainer when the pipe is inserted into the bore of the tubular body.
	In regards to claim 11, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses the pipe assembly is configured to be reversible such that actuation of the retainer releases the pipe from the tubular body.
	In regards to claim 12, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses the pipe assembly is configured to be repeatably reversible such that the tubular body, retainer and pipe can repeatably form and un-form the pipe assembly.
	In regards to claim 13, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses the retainer comprises a radial inner surface having a chamfer on a corner thereof configured to face in an axial direction of the pipe.
	In regards to claim 16, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses in response to tension being applied to the pipe assembly, the retainer is configured to engage in the retainer groove at a shallowest radial depth thereof.
In regards to claim 17, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses the retainer is configured to: radially expand when the pipe is inserted into the tubular body; and move axially into a shallower portion of the retainer groove when the pipe assembly is put in tension.
	In regards to claim 19, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses the retainer consists of only one retainer (segmented but one in entirety), and the only one retainer is the only retainer that is configured to retain the pipe to the tubular body.
In regards to claim 21, in Figures 9-16 and paragraphs detailing said figures, Gaines discloses a pipe system comprising: a pipe having a pipe axis, a pipe diameter, and a pipe retainer groove formed in an outer surface of the pipe; a tubular body having an axis, a bore that is axial, and a retainer groove formed in the bore of the tubular body; and a retainer configured to be mounted in the retainer groove, and an entirety of the retainer is configured to be both axially movable and radially movable relative to the retainer groove during formation of a pipe assembly with the pipe in the bore, wherein 
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679